UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ending: June 30, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: DRS Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 20-5914452 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4th ST, Suite 107-315, Renton WA (Address of principal executive offices) (Zip Code) 206-920-9104 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [X] Yes [ ] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filed required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part iii of this Form 10-K or any amendments to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [x] No [] The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant as of December 31, 2010 was $898,163. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: We had 18,882,268 shares outstanding of common stock as of September 28, 2011. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents Page A Warning About Forward-Looking Statements 4 PART I Item 1 Business 4 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments 12 Item 2 Properties 12 Item 3 Legal Proceedings 13 Item 4 Submission of Matters to a Vote of Security Holders 14 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Shares 14 Item 6 Selected Financial Data 15 Item 7 Management Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A Quantitative and Qualitative Disclosures about Market Risk 18 Item 8 Financial Statements and Supplementary Data 18 (The financial statements and supplementary data required by this item are set forth at the end of this Annual Report on Form 10-K beginning on page 31) Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A Controls and Procedures 19 Item 9B Other Information 20 PART III Item 10 Directors, Executive Officers and Corporate Governance 20 Item 11 Executive Summary and Compensation 22 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 13 Certain Relationships and Related Transactions, and Director Independence 26 Item 14 Principal Accountant Fees and Services 26 PART IV Item 15 Exhibits, Financial Statements, Schedules 27 Index to Financial Statements 29 Index to Exhibits 29 A WARNING ABOUT FORWARD-LOOKING STATEMENTS We make forward-looking statements in this annual report on Form 10-K that are subject to risks and uncertainties. These forward-looking statements include information about possible or assumed future results of our financial condition, operations, plans, objectives and performance. When we use the words “believe,” “expect,” “anticipate,” “estimate” or similar expressions, we are making forward-looking statements. Many possible events or factors could affect our future financial results and performance. This could cause our results or performance to differ materially from those expressed in our forward-looking statements. You should consider these risks when you review this annual report on Form 10-K, along with the following possible events or factors: · the financial and operating performance of our operations; · our ability to achieve and/or maintain profitability over time; · the successful execution of our growth strategies; · the impact of competition; · available market opportunities; and · the availability of working capital. Additional risks and uncertainties are described elsewhere in this annual report on Form 10-K and in detail under “Item 1A. Risk Factors.” You are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date of this annual report on Form 10-K. Except where required by law, we do not undertake an obligation to revise or update any forward-looking statements, whether as a result of new information, future events or changed circumstances. Unless the context requires otherwise, the terms “we,” “us,” and “our” refer to DRS Inc., a Nevada corporation. PART I Item 1.Business Overview DRS Inc. was incorporated under the laws of the state of Nevada on November 17, 2006. Since inception, we have operated, at various times, as a drywall subcontractor, drywall scrapper, drywall recycler and hauler, as described below. Most of our business has been conducted in the states of Washington and Oregon in the residential construction sector for single and multi-family housing, including construction and remodels. In September 2010, we suspended operations in the lines of business that we were active in at the time, due to continuing operating losses and lack of capital to sustain operations. At that time, we were operating as a drywall installer and scrapper. We had previously suspended operations as a drywall recycler in May 2009, when we entered into an operating agreement with a senior employee wherein he agreed to take over operations of our drywall recycling facility and assume all operating expenses related to operating that facility. Thus, since the first quarter of the fiscal year ended June 30, 2011, we have not produced any sales revenue. At the same time, our operating costs were reduced to minimal levels, so that operating losses would be minimized while we endeavored to raise capital to restart our operations. As previously reported, it has been our intention to re-enter the drywall recycling business but to remain out of the other lines of business in which we were previously engaged, at least until the Company has sufficient capital to sustain operations going forward. In the meantime, revenues and related expenses that occurred within the fiscal year have been reclassified as discontinued operations, which classification could be reversed if we resume operations in a timely manner. -4- As a drywall installer, we stocked (providing required materials including sheetrock) and installed the drywall, finished thedrywall surface with a “taping and mudding” process, and then applied a coat of primer and “texturing” (or wall decoration) of the surface leaving a finished product that is ready for finish painting. The scrapping business involved the collection and removal of drywall scrap from the job site, both from job sites where we performed the installation of the drywall, as well as job-sites where other sub-contractors performed the installation of the drywall. Typically, based on our experience, 15-20% of the new drywall material that is delivered to a job site becomes scrap. Our employees loaded the scrap onto our trucks and broom swept the site as part of our service. We charged for such services based on the total square footage of drywall that was originally delivered to the job site. For additional charge, we also sometimes prepared the area for finish painting. The drywall recycling business involved the pulverizing of drywall scrap into two products: gypsum powder and scrap paper. Approximately, 90% of the drywall scrap becomes gypsum powder and the remaining 10% becomes scrap paper, with minimal material being lost in the process. The gypsum powder was sold to farmers for fertilizer and soil amendment, and the paper was sold to farmers for use as animal bedding. We were instrumental in developing a process to efficiently convert drywall scrap into these two end-products at a facility located in Ridgefield, Washington which we operated from 2007 to 2009. However, in May 2009, we exited this business when we entered into an operating agreement with an employee, Brian
